Exhibit 10.1

 

STOCK REPURCHASE AGREEMENT

 

This Stock Repurchase Agreement (this “Agreement”) is made and entered into as
of December 8, 2017, by and between Arch Coal, Inc., a Delaware corporation (the
“Company”), and each stockholder of the Company listed on Schedule A hereto
(each, a “Seller,” and together, the “Sellers”).

 

RECITALS

 

A.                                    The Company desires to repurchase from the
Sellers, and the Sellers desire to sell to the Company, a total of 500,000
shares of Class A Common Stock of the Company, par value $.01 per share (the
“Shares”), on the terms and conditions set forth in this Agreement.

 

B.                                    The Company is permitted, pursuant to
Sections 154, 160 and 244 of the General Corporation Law of the State of
Delaware, its Amended and Restated Certificate of Incorporation and its Amended
and Restated Bylaws, to repurchase the Shares on the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows.

 

1.                                      Purchase and Sale of Shares.  Subject to
the terms and conditions of this Agreement, the Company hereby agrees to
purchase the Shares, and each Seller hereby agrees to sell to the Company the
number of Shares set forth opposite such Seller’s name on Schedule A hereto, for
a purchase price of $83.03 per share, resulting in an aggregate purchase price
of $41,515,000 (the “Purchase Price”), as provided herein.

 

2.                                      Closing.  The closing of the purchase
and sale of the Shares (the “Closing”) shall occur at the offices of Latham &
Watkins LLP, 885 Third Avenue, New York, New York 10022 on December 14, 2017, or
such other date thereafter as is mutually agreed in writing by the Company and
the Sellers (the “Closing Date”). At the Closing, the following deliveries will
be made:

 

(a)                                 By the Company.  The Company will deliver to
the Sellers full payment of the Purchase Price, by wire transfer to the bank
account designated by the Sellers in writing at least one business day prior to
the Closing; and

 

(b)                                 By the Sellers.

 

(i)                                     The Sellers will deliver to the Company,
in form reasonably acceptable to the Company, such documents as may be
reasonably required in order to effect a transfer of the Shares on the books of
American Stock Transfer & Trust Company, LLC from the Sellers to the Company.

 

(ii)                                  Each Seller that is a “United States
person” as defined in Section 7701(a)(30) of the Internal Revenue Code of 1986,
as amended (the

 

--------------------------------------------------------------------------------


 

“Code”), shall deliver to the Company a properly completed and duly executed IRS
Form W-9.

 

(iii)                               Each Seller that is not a “United States
person” as defined in Section 7701(a)(30) of the Code (a “Non-US Seller”) and
that is a partnership for U.S. federal income tax purposes shall deliver to the
Company a properly completed and duly executed IRS Form W-8IMY, together with a
withholding statement, withholding certificates from each of its beneficial
owners and such other documentation as may be required to claim (A) a full
exemption from U.S. federal withholding tax under Sections 1471 through 1474 of
the Code and (B) any applicable exemption from U.S. federal withholding tax
under Section 1441 of the Code.

 

(iv)                              Each Non-US Seller that is a corporation for
U.S. federal income tax purposes shall deliver to the Company a properly
completed and duly executed IRS Form W-8BEN-E, claiming (A) a full exemption
from U.S. federal withholding tax under Sections 1471 through 1474 of the Code
and (B) any applicable exemption from U.S. federal withholding tax under
Section 1441 of the Code.

 

3.                                      Representations and Warranties of the
Company.  The Company hereby represents and warrants to the Sellers as follows:

 

(a)                                 The Company is a corporation validly
existing under the laws of Delaware and has full legal right and corporate power
and authority to enter into this Agreement and to consummate the transactions
provided for herein.

 

(b)                                 The execution, delivery and performance by
the Company of this Agreement have been duly authorized by all requisite
corporate action of the Company. This Agreement, when executed and delivered by
both parties, will be a valid and binding agreement of the Company enforceable
against the Company in accordance with its terms, except as the enforcement
hereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles.

 

(c)                                  The execution and delivery of, and
performance by the Company of the Company’s obligations under, this Agreement do
not and will not (i) violate or conflict with, in any respect, (A) any provision
of law, rule or regulation, (B) any order, judgment or decree of any court or
other agency or government applicable to the Company, (C) any provision of the
Company’s organizational documents or (D) any note, bond, mortgage, deed,
indenture, lien, instrument, contract, agreement, lease or license, whether
written or oral, express or implied, to which the Company is a party or by which
it is bound, or (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time, or both) a default under, or result in the creation
or imposition of any pledge, lien, security interest, encumbrance, claim or
equitable or legal interest (collectively, a “Lien”) upon any of the property or
assets of the Company pursuant to any note, bond, mortgage, deed, indenture,
lien, instrument, contract, agreement, lease or

 

2

--------------------------------------------------------------------------------


 

license, whether written or oral, express or implied, to which the Company is a
party or by which it is bound, except, in the case of clauses (i)(A), (i)(B),
(i)(D) and (ii), for any such violations, conflicts, breaches, defaults or
events that would not, individually or in the aggregate, impair the ability of
the Company to purchase the Shares or to consummate the transactions
contemplated by this Agreement.

 

(d)                                 All consents, approvals, authorizations and
orders required for the execution and delivery of this Agreement and the
purchase of the Shares under this Agreement by the Company have been obtained
and are in full force and effect, and the execution and delivery of this
Agreement by the Company and the purchase of the Shares under this Agreement by
the Company do not require (except for filings pursuant to 13(a), 13(c), 14 or
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
any filings with any governmental authority or court, or body or arbitrator
having jurisdiction over the Company, except, in each case, as have already been
made, obtained or waived or where the failure to obtain any such consent,
approval, authorization, order or filing would not impair the ability of the
Company to purchase the Shares or to consummate the transactions contemplated by
this Agreement.

 

(e)                                  There is no action, suit, proceeding or
investigation pending or, to the Company’s knowledge, currently threatened that
questions the validity of this Agreement, or the right of the Company to enter
into this Agreement or to consummate the transactions contemplated by this
Agreement. There are presently no outstanding judgments, decrees or orders of
any court or any governmental or administrative agency against the Company that
question the validity of this Agreement, or the right of the Company to enter
into this Agreement or to consummate the transactions contemplated by this
Agreement.

 

(f)                                   The Company has no liability or obligation
to pay any fees or commissions to any broker, finder, or agent with respect to
the transactions contemplated by this Agreement for which the Sellers could
become liable or otherwise obligated.

 

4.                                      Representations, Warranties and
Covenants of the Sellers.  Each Seller hereby represents, warrants and agrees
with the Company as follows:

 

(a)                                 Such Seller is validly existing under the
laws of its jurisdiction of organization and has full legal right, power and
authority to enter into this Agreement and to consummate the transactions
provided for herein.

 

(b)                                 The execution, delivery and performance by
such Seller of this Agreement have been duly authorized by all requisite action
of such Seller. This Agreement, when executed and delivered by the parties, will
be a valid and binding agreement of such Seller, enforceable against such Seller
in accordance with its terms, except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Such Seller is, and at the Closing will be,
the sole legal owner of and, will hold valid marketable title to, the Shares,
free and clear of any Lien, and such Seller has not granted any rights to or
interest in the Shares to any other person or entity. Such Seller further agrees
not to sell, transfer, pledge or encumber the Shares or suffer any lien,
security interest, claim or equitable or legal interest to attach to the Shares
other than pursuant to this Agreement.

 

(d)                                 All consents, approvals, authorizations and
orders required for the execution and delivery of this Agreement and the
transfer of the Shares under this Agreement by such Seller have been obtained
and are in full force and effect, and the execution and delivery of this
Agreement by such Seller and the transfer of the Shares under this Agreement by
such Seller do not require (except for filings pursuant to Section 16 or
Regulation 13D under the Exchange Act) any filings with any governmental
authority or court, or body or arbitrator having jurisdiction over such Seller,
except, in each case, as have already been made, obtained or waived or where the
failure to obtain any such consent, approval, authorization, order or filing
would not impair the ability of such Seller to purchase the Shares or to
consummate the transactions contemplated by this Agreement.

 

(e)                                  Such Seller (1) is a sophisticated person
familiar with transactions similar to those contemplated by this Agreement,
(2) has adequate information concerning the business and financial condition of
the Company to make an informed decision regarding the transfer of the Shares
and (3) has independently and without reliance upon the Company, and based on
such information and the advice of such advisors as such Seller has deemed
appropriate, made its own analysis and decision to enter into this Agreement.
Such Seller has asked questions of the Company and has made a full evaluation of
the risks and merits of the repurchase transaction that is the subject of this
Agreement. Such Seller hereby waives any right to additional consideration with
respect to the Shares. Such Seller acknowledges that none of the Company or its
affiliates or agents is acting as a fiduciary or financial or investment adviser
to such Seller, and has not given such Seller any investment advice, opinion or
other information on whether the transfer of the Shares is prudent. Such Seller
understands and acknowledges that the Company is not making, and has not made,
any statement, representation or warranty to such Seller concerning: (i) the
fairness or adequacy of the Purchase Price, (ii) the current or likely future
value of the Shares, (iii) the markets, business, products, management,
technical or marketing capabilities, financial affairs or prospects of the
Company or (iv) any other matter that has been relied upon by such Seller or
such Seller’s legal counsel or advisors in assessing the value of the Shares or
determining whether to enter into this Agreement upon the terms and conditions
set forth herein.

 

(f)                                   Such Seller acknowledges that (i) the
Company or its affiliates or agents currently may have, and later may come into
possession of, information with respect to the Company that is not known to such
Seller and that may be material to a decision to transfer the Shares (“Seller
Excluded Information”), (ii) such Seller has determined to transfer the Shares
notwithstanding its lack of knowledge of the Seller Excluded Information and
(iii) none of the Company or its affiliates or agents shall have any liability
to such Seller, and such Seller waives and releases any claims that it might

 

4

--------------------------------------------------------------------------------


 

have against the Company or its affiliates or agents whether under applicable
securities laws or otherwise, with respect to the nondisclosure of the Seller
Excluded Information in connection with the transfer of the Shares and the
transactions contemplated by this Agreement. Such Seller understands that the
Company and its affiliates and agents will rely on the accuracy and truth of the
foregoing representations, and such Seller hereby consents to such reliance.

 

(g)                                  Such Seller has reviewed with its own tax
advisors the federal, state, local and foreign tax consequences of this sale of
the Shares and the transactions contemplated by this Agreement. Such Seller is
relying solely on such advisors and not on any statements or representations of
the Company, the Company’s counsel or auditors or any of the Company’s agents.
Such Seller understands that it (and not the Company) shall be solely
responsible for its own tax liability that may arise as a result of this sale of
the Shares or the transactions contemplated by this Agreement.

 

(h)                                 The execution and delivery of, and
performance by such Seller of such Seller’s obligations under, this Agreement do
not and will not (i) violate or conflict with, in any respect, (A) any provision
of law, rule or regulation, (B) any order, judgment or decree of any court or
other agency or government applicable to such Seller, (C) any provision of such
Seller’s organizational documents or (D) any note, bond, mortgage, deed,
indenture, lien, instrument, contract, agreement, lease or license, whether
written or oral, express or implied, to which such Seller is a party or by which
it is bound, or (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time, or both) a default under, or result in the creation
or imposition of any Lien upon any of the property or assets of such Seller
pursuant to any note, bond, mortgage, deed, indenture, lien, instrument,
contract, agreement, lease or license, whether written or oral, express or
implied, to which such Seller is a party or by which it is bound, except, in the
case of clauses (i)(A), (i)(B), (i)(D) and (ii), for any such violations,
conflicts, breaches, defaults or events that would not, individually or in the
aggregate, impair the ability of such Seller to transfer the Shares or to
consummate the transactions contemplated by this Agreement.

 

(i)                                     There is no action, suit, proceeding or
investigation pending or, to such Seller’s knowledge, currently threatened that
questions the validity of this Agreement, or the right of such Seller to enter
into this Agreement or to consummate the transactions contemplated by this
Agreement. There are presently no outstanding judgments, decrees or orders of
any court or any governmental or administrative agency against such Seller that
question the validity of this Agreement, or the right of such Seller to enter
into this Agreement or to consummate the transactions contemplated by this
Agreement.

 

(j)                                    Such Seller has no liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement for which the Company
could become liable or otherwise obligated.

 

(k)                                 The Purchase Price payable to the Sellers
for the sale of the Shares is not subject to U.S. federal withholding tax,
including under Sections 1441, 1445, and 1471 through 1474 of the Code. The
purchase of Shares from each Seller constitutes a

 

5

--------------------------------------------------------------------------------


 

“substantially disproportionate redemption of stock,” as provided in
Section 302(b)(2) of the Code, with respect to such Seller. The Shares offered
by each Seller do not constitute “United States real property interests” within
the meaning of Section 897(c) of the Code and the Treasury Regulations
thereunder. No Seller that is not a partnership for U.S. federal income tax
purposes owns, or has owned within the shorter of (i) such Seller’s holding
period for the Shares and (ii) the five year period ending on the Closing Date,
more than 5% of the fair market value of the Company’s Class A Common Stock. No
partner of a Seller that is a partnership for U.S. federal income tax purposes
(a “Partnership Seller”) and, to the knowledge of the Sellers, no beneficial
owner of such partner if such partner is itself a partnership or other
flow-through entity for U.S. federal income tax purposes, owns, or has owned
within the shorter of (i) such Seller’s holding period for the Shares and
(ii) the five year period ending on the Closing Date, more than 5% of the fair
market value of the Company’s Class A Common Stock through its equity interest
in one or more Partnership Sellers.

 

5.                                      Conditions of the Sellers’ Obligations
at Closing.  The obligation of the Sellers to sell the Shares is subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

 

(a)                                 The representations and warranties contained
in Section 3 hereof shall be true and correct in all respects as of the Closing.

 

(b)                                 The Company shall have performed and
complied with all covenants, agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by the Company
on or before the Closing.

 

(c)                                  No government, court, tribunal, arbitrator,
administrative agency, commission or other governmental official, authority or
instrumentality shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, executive order, decree, injunction, order or other
legal restraint (whether temporary, preliminary or permanent) which is in effect
and which has the effect of making the sale of the Shares by the Sellers illegal
or otherwise prohibiting or preventing consummation of the sale of the Shares by
the Sellers.

 

6.                                      Conditions of the Company’s Obligations
at Closing.  The obligation of the Company to purchase the Shares is subject to
the fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

 

(a)                                 The representations and warranties contained
in Section 4 hereof shall be true and correct in all respects as of the Closing.

 

(b)                                 Each Seller shall have performed and
complied with all covenants, agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by each Seller
on or before the Closing.

 

(c)                                  No government, court, tribunal, arbitrator,
administrative agency, commission or other governmental official, authority or
instrumentality shall have

 

6

--------------------------------------------------------------------------------


 

enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
executive order, decree, injunction, order or other legal restraint (whether
temporary, preliminary or permanent) which is in effect and which has the effect
of making the purchase of the Shares by the Company illegal or otherwise
prohibiting or preventing consummation of the purchase of the Shares by the
Company.

 

7.                                      Termination.  This Agreement shall
terminate and the terms and conditions set forth herein shall be of no further
force or effect (i) upon mutual agreement in writing by the Company and the
Sellers or (ii) on December 22, 2017, provided the Closing has not occurred by
such date; and provided that termination under this clause (ii) shall not excuse
a party from liability for any breaches of this Agreement by such party prior to
termination.

 

8.                                      Covenant Against Transfer.  Each Seller
covenants that, upon signing this Agreement, it will not take any action to
transfer the Shares to a third party or otherwise take any action to subject the
Shares to any Lien.

 

9.                                      Tax Indemnity.  The Sellers shall,
jointly and severally, indemnify, save and hold the Company harmless from and
against (a) any and all Losses incurred that are directly attributable to
(i) any breach or inaccuracy of any representation set forth in
Section 4(k) hereof or (ii) any U.S. federal withholding taxes imposed with
respect to the payment of the Purchase Price and (b) any Losses arising out of
or resulting from the receipt of any payment pursuant to this Section 9. The
term “Losses” shall mean any and all Taxes and reasonable expenses (including
reasonable fees and expenses of attorneys, auditors, consultants and other
agents), in each case to the extent paid by the Company, and the term “Taxes”
shall mean (x) any federal, state or local tax, duty, fee, assessment or other
similar governmental charge (including all interest and penalties thereon and
additions thereto) and (y) any loss of or utilization of any net operating loss
or other tax attribute. As a condition to the obligations in this Section 9, in
the event that the Company becomes aware of any event or matter that could
result in an indemnification obligation hereunder, the Company shall promptly
(and in any event, prior to paying any Losses) notify the Sellers of such event
or matter and shall give the Sellers a reasonable amount of time to pay any
Losses directly prior to the Company paying any such Losses. For the avoidance
of doubt, Section 4(k) hereof and this Section 9 shall survive the Closing Date,
and shall survive until 90 days following the expiration of the applicable
statute of limitations.

 

10.                               Further Assurances.  Subject to the terms and
conditions of this Agreement, each party will use its reasonable best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary or desirable under applicable laws and regulations to
consummate the transactions contemplated by this Agreement.

 

11.                               Legal and Equitable Remedies.  Each party has
the right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief without prejudice to any other
rights or remedies such party may have at law or in equity for breach of this
Agreement.

 

7

--------------------------------------------------------------------------------


 

12.                               Costs.  Each party will pay its own legal and
other fees in connection with the negotiation and preparation of this Agreement;
provided that if any action is brought to enforce the terms of this Agreement,
the prevailing party will be entitled to recover its reasonable and documented
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.

 

13.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the Company and the Sellers with respect to the
subject matter hereof and supersedes all prior negotiations and agreements,
whether written or oral, relating to such subject matter. The Sellers
acknowledge that neither the Company nor its agents or attorneys have made any
promise, representation or warranty whatsoever, either express or implied,
written or oral, which is not contained in this Agreement for the purpose of
inducing the Sellers to execute this Agreement, and the Sellers acknowledge that
it has executed this Agreement in reliance only upon such promises as are
contained herein. The Company acknowledges that none of the Sellers nor their
agents or attorneys have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this Agreement for the purpose of inducing the Company to execute this
Agreement, and the Company acknowledges that it has executed this Agreement in
reliance only upon such promises as are contained herein.

 

14.                               Modification.  It is expressly agreed that
this Agreement may not be altered, amended, modified or otherwise changed in any
respect except by another written agreement that specifically refers to this
Agreement, executed by each of the parties to this Agreement.

 

15.                               Severability.  If any provision of this
Agreement, or any part of any such provision, is held under any circumstances to
be invalid or unenforceable in any jurisdiction, then (a) such provision or part
thereof shall, with respect to such circumstances and in such jurisdiction, be
deemed amended to conform to applicable laws so as to be valid and enforceable
to the fullest possible extent, (b) the invalidity or unenforceability of such
provision or part thereof under such circumstances and in such jurisdiction
shall not affect the validity or enforceability of such provision or part
thereof under any other circumstances or in any other jurisdiction and (c) such
invalidity or unenforceability of such provision or part thereof shall not
affect the validity or enforceability of the remainder of such provision or the
validity or enforceability of any other provision of this Agreement and is
separable from every other part of such provision.

 

16.                               Notices.  All notices, requests and other
communications to any party required or permitted to be given hereunder shall be
in writing and shall be delivered in person, mailed by certified or registered
mail, return receipt requested, or sent by facsimile transmission, if to the
Company:

 

Arch Coal, Inc.

One CityPlace Drive

Suite 300,

St. Louis, Missouri 63141

 

8

--------------------------------------------------------------------------------


 

Attention: Robert Jones

Fax: (314) 994-2736

 

with a copy to:

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attention:  Charles E. Carpenter, Keith L. Halverstam

Fax: (212) 751-4864

 

and if to any Seller, at the address for such Seller listed on the signature
pages below or otherwise provided to the Company. Each party hereto shall be
entitled to specify a different address or facsimile number for the receipt of
subsequent notices or other communications by giving written notice thereof to
the other party in accordance with this Section 15.

 

17.                               Governing Law.  This Agreement will be
governed by the laws of the State of New York without regard to conflicts of
laws principles.

 

18.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which will be an original, but all of
which together will constitute one instrument.

 

19.                               Headings.  The headings contained in this
Agreement are included for purposes of convenience only, and do not affect the
meaning or interpretation of this Agreement.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY:

 

 

 

ARCH COAL, INC.

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Senior Vice President — Law, General Counsel and Secretary

 

 

[Signature Page to Stock Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

SELLERS:

 

 

 

 

 

MONARCH ALTERNATIVE SOLUTIONS MASTER FUND LTD

 

MONARCH CAPITAL MASTER PARTNERS III LP

 

MCP HOLDINGS MASTER LP

 

MONARCH DEBT RECOVERY MASTER FUND LTD

 

 

 

By MONARCH ALTERNATIVE CAPITAL LP,

 

as Investment Manager

 

 

 

 

 

By:

/s/ Christopher Santana

 

 

Name:

Christopher Santana

 

 

Title:

Managing Principal

 

 

 

 

 

 

Address For Notices:

 

 

 

Fund Operations

 

Monarch Alternative Capital LP

 

535 Madison Avenue

 

26th Floor

 

New York, NY 10022

 

 

[Signature Page to Stock Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Seller

 

Number of Shares

 

 

 

 

 

Monarch Debt Recovery Master Fund Ltd

 

246,410

 

Monarch Capital Master Partners III LP

 

75,818

 

MCP Holdings Master LP

 

56,864

 

Monarch Alternative Solutions Master Fund Ltd

 

120,908

 

 

--------------------------------------------------------------------------------